DETAILED ACTION
Notice to Applicant
This communication is in response to amendment and remarks filed 6/30/22.  Claims 21-40 are pending.  

Terminal Disclaimer
The terminal disclaimer filed on June 29, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,665,350 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter
Claims 21-40 allowed.

Regarding a potential grounds of rejection under 35 USC 101, the pending
claims integrate the judicial exception into a practical application in light of the 2019
Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019. The limitations following limitations teach a practical application of the recited judicial exception of coordinating health care referrals, placements, bed assignments and patient tracking: 

providing the electronic form being provided to the first mobile device in a mobile application format; 
converting by the processor the inputted data to a common format by automatically filling a referral notification form with the referral data, the referral notification form having a different format than the electronic form, the common format being standardized for multiple sources; 
generating, by the processor, instructions for displaying a notification graphical user interface  in a second mobile device associated with the first department, the notification graphical user interface comprising information in the referral notification form; and
providing, using the network interface, the instructions second mobile device in real time using at least one of a push notification, an email, or an SMS text.

The independent claims as a whole integrate the method of organizing human activity into a practical application.  Specifically the additional elements recite a specific improvement over prior mobile device systems by enabling communication between proprietary systems that could communicate and permitting remote access to referral information through mobile devices (see specification paras. [0024], [0063]).  

The closest domestic prior art of record, Baldwin (2007/0083403), teaches a method for processing data to generate a graphical user interface.  Specifically Baldwin teaches automatically filling, by the processor, data fields of a referral notification form using the received input (para. [0304] the referral creation facility (166) causes the information pertaining to the referral to be stored in the database (130) as a collection 274 of linked information units) and generating, by the processor, a graphical user interface for notification of a referral to the first department; and providing, using the network interface, the graphical user interface to the first department, (para. [0305] the referee will be notified in a user summary screen (e.g., as shown at 559 and in FIG. 3), that there is an additional new referral addressed to him or her).  Khan (2013/0304485) teaches an electronic form is provided to a mobile device in a mobile application format. In particular paras. [0017], [0019] of Khan teaches the use of a “direct admit application” (i.e. mobile application format) on a mobile device which allows the clinician to answer questions regarding the patient using a “direct admit form” (i.e. electronic form). 

 The closest non-patent literature of record, InternetWire (“RxNT Releases EMR Lite Solution.”  Internet Wire 25 Sep 2007: NA) teaches an application that allows providers to generate patient referrals and send outbound referral forms directly to the referred-to provider.  

The closest foreign prior art of record, Chen (CN104166951A) teaches a method and system for providing data support for two-way referral of a medical institution.  Chen teaches loading data according to business subject classification, factors influencing two-way referral business are calculated and analyzed through subject classification data, a two-way referral cross-over analysis model is built according to the factors, and a reasonable two-way referral basis is obtained by adjusting numerical values of the factors or proportion analysis.  

However, the closest prior arts of record do not expressly teach: 

converting, by the processor, the inputted data to a common format by automatically filling a referral notification form with the referral data, the referral notification form having a different format than the electronic form, the common format being standardized for multiple sources;

generating, by the processor, instructions for displaying a notification graphical user interface in a second mobile device associated with the first department, the notification graphical user interface comprising information in the referral notification form; and
providing, using the network interface, the instructions to the second mobile device in real time using at least one of a push notification, an email, or an SMS text.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH GIANG MICHELLE LE whose telephone number is (571)272-8207. The examiner can normally be reached Mon- Fri 8:30am - 5:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON DUNHAM can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LINH GIANG "MICHELLE" LE
PRIMARY EXAMINER
Art Unit 3686



/LINH GIANG LE/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        7/15/22